By Judge Jane Marum Roush
This case comes before the Court on the motion of plaintiff for an order directing payment of the bond previously posted in this case. The Court received memoranda, heard oral argument, and took the case under advisement. For the reasons set forth below, the Court will order a substitute bond in the amount of $30,000.00. The Court will not order payment of the earlier bond at this time.
The motion before the Court is part of the remains of a series of lawsuits between the parties. On March 30, 1993, this Court entered judgment for the plaintiff in the amount of $17,500.00. Defendants appealed this ruling to the Virginia Supreme Court, and the judgment was stayed upon defendants’ posting of a supersedeas bond pending the appeal. On November 23, 1993, the Virginia Supreme Court refused the petition for appeal. A subsequent petition to rehear also was denied.
Plaintiff argues that payment on the judgment is now due. Defendant responds that the case “is not yet over.” Defendant’s Opposition at 1. Defendants state that they plan to appeal this case to the United States Supreme Court and have retained counsel to file a petition for a writ of certiorari.
The Virginia Code provides for suspension of a judgment pending appeal upon the posting of sufficient bond. Va. Code Ann. § 8.01-676(C). In this case, the bond posted was expressly based on “the intention of defendants ... to appeal said judgment to the Supreme Court of Virginia.” No mention was made of an appeal of the *278United States Supreme Court. Therefore, in order to continue suspension of the execution of judgment, defendants are directed to post a substitute bond in the amount of $30,000.00.